Exhibit 10.3

 

AMENDMENT No. 1

TO

RESTRICTED SHARE UNIT AGREEMENT

(Under the HyreCar Inc. 2018 Equity Incentive Plan)

 

This Amendment No. 1 to Restricted Share Unit Agreement (this “Amendment”) is
made with reference to that certain Restricted Share Unit Agreement (the
“Agreement”), by and between HyreCar Inc., a Delaware corporation (the
“Company”) and the Participant of the Company’s 2018 Equity Incentive Plan (the
“Plan”) listed below. Capitalized terms used herein but not otherwise defined
shall have the meanings ascribed to them in the Agreement.

 

WHEREAS, the parties desire to amend the Agreement to provide for the potential
acceleration of vesting requirements for awards made under the Plan in the event
of a Change in Control; and

 

WHEREAS, the Agreement may only be amended by a written instrument signed by the
parties.

 

NOW, THEREFORE, in exchange for good and valuable consideration, the sufficiency
of which are hereby acknowledged, and intending to be legally bound hereby, the
parties hereby agree as follows:

 

1. The following is inserted at the end of Section 3 of the Agreement titled
“Vesting and Settlement:”

 

In the event that a Change in Control occurs, then:

 

(a) any unvested portion of any Award shall become fully vested; and

 

(b) the restrictions, deferral limitations, and forfeiture conditions applicable
to an Award granted under the pursuant to this Agreement shall lapse and such
Award shall be deemed fully vested and any performance conditions imposed with
respect to such Awards shall be deemed to be fully achieved at target
performance levels.

 

2. Acknowledgement. The parties acknowledge that except for the amendment
expressly set forth in this Amendment, all other terms and conditions of the
Agreement shall be unaffected hereby and remain in full force and effect. The
parties reaffirm, ratify and confirm their respective obligations, covenants and
agreements under the Agreement.

 

  HYRECAR INC.     Date: ____, 2019       Name:      Title:         PARTICIPANT:
          Name:

 